     MCGREGOR W. SCOTT
1    United States Attorney
     MIRA CHERNICK
2    Assistant United States Attorney
     501 I Street, Suite 10-100
3    Sacramento, CA 95814
     Telephone: (916) 554-2700
4
5    Attorneys for Plaintiff
     United States of America
6
7
                                   IN THE UNITED STATES DISTRICT COURT
8                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00093-MCE

11                            Plaintiff,            NOTICE OF EXCLUSION OF TIME

12             v.
                                                    DATE: November 15, 2019
13    CRISPIN GALIANA GONZALEZ-
      MORAS,                                       JUDGE: Hon. Morrison C. England, Jr
14
                              Defendant.
15
16
17           IT IS HEREBY STIPULATED between the parties through their respective counsel,

18   Assistant United States Attorney Mira Chernick and Assistant Federal Defender Linda C.
19   Allison, attorney for Crispin Galiana Gonzalez-Moras, that the time period from November 15,
20
     2019, through December 4, 2019, should be excluded for the purpose of computing time under
21
     the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence.
22
23           The parties were set to appear for a Change of Plea on November 14, 2019, which has

24   now been continued to December 4, 2019, on the Court’s own motion. Defense counsel requires
25   time to review the discovery in this case in order to prepare a defense should the Change of Plea
26   not proceed as planned, and to assess the potential application of certain provisions of the
27   Sentencing Guidelines in order to fully advise her client regarding his potential plea.
28   Accordingly, the parties respectfuly request that the time between November 15, 2019, and
      Stipulation and Order                          -1-         U.S. v. Gonzalez-Moras, 2:19-cr-00093-MCE
1    December 4, 2019, be excluded under U.S.C. 18 U.S.C. § 3161(h)(7)(A), (B)(iv) and Local Code
2    T4.
3
     Dated: November 15, 2019                  Respectfully submitted,
4
5                                              McGREGOR W. SCOTT
                                               United States Attorney
6
7                                              /s/ Mira Chernick
                                               MIRA CHERNICK
8                                              Assistant United States Attorney

9
10
     Dated: November 19, 2019                  HEATHER E. WILLIAMS
11                                             Federal Defender

12
                                               /s/ Mira Chernick for
13                                             LINDA C. ALLISON
                                               Assistant Federal Defender
14                                             Attorney for Defendant
                                               CRISPIN GALIANA GONZALEZ-MORAS
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                      -2-        U.S. v. Gonzalez-Moras, 2:19-cr-00093-MCE
1                                                     ORDER
2            It is hereby ordered that, for the purpose of computing time under the Speedy Trial Act,
3    18 U.S.C. § 3161, et seq., within which trial must commence, the time period from November
4    15, 2019, through December 4, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §
5    3161(h)(7)(A), (B)(iv) and Local Code T4 because the ends of justice served by the continuance
6    outweigh the best interest of the public and the defendant in a speedy trial. Nothing in this order
7    shall preclude a finding that other provisions of the Speedy Trial Act dictate that additional time
8    periods are excludable from the period within which a trial must commence.
9            IT IS SO ORDERED.
10   Dated: November 20, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -3-          U.S. v. Gonzalez-Moras, 2:19-cr-00093-MCE
